Citation Nr: 1114846	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO. 09-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement a compensable initial rating for bilateral hearing loss.

2. Entitlement to an initial rating for tinnitus greater than 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970, and apparently served for several years in a reserve componant.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Veteran attended a hearing before the undersigned in January 2011.

The issue of an increased initial rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of an initial rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of an initial rating for tinnitus by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative.  38 38 C.F.R. § 20.204. In the present case, the Veteran withdrew his appeal for a higher rating for tinnitus in January 2011, both in a written statement and at his hearing before the undersigned, and before a Board decision on the issue. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the February 2008 rating decision assigning a 10 percent rating for tinnitus is dismissed.


REMAND

The Veteran's last VA audiological examination was in November 2007. At that time, his speech recognition scores were 92 percent in the right ear and 96 percent in the left ear. The Veteran recently submitted a January 2011 letter from a private audiologist. While the accompanying audiological results was not in compliance with 38 C.F.R. § 3.385, it did show speech recognition scores of 87 percent in his right ear and 75 percent in his left ear. Thus, while this examination cannot be used for VA rating purposes, it does indicate that the Veteran's hearing loss has increased in severity. Hence, a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examination should be conducted in accordance with 38 C.F.R. § 3.385 and the Maryland CNC Test.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(continued on next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


